Citation Nr: 0733367	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-25 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin condition.


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel




INTRODUCTION


The veteran served on active duty from June 1969 to March 
1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2004 rating decision in which the RO denied 
the veteran's claim of service connection for a skin 
condition.  In November 2004, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in June 2005, and the veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
July 2005.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  While service medical records reflect a diagnosis of 
tinea versicolor at service separation, there is no competent 
evidence or opinion that relates the eczema first diagnosed 
in 2002 to his military service, to include the skin 
condition noted therein. 


CONCLUSION OF LAW

The criteria for service connection for a skin condition are 
not met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant appellant of any evidence that is necessary 
to substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a June 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for a skin condition, as well as what information 
and evidence must be submitted by the appellant, what 
information and evidence would be obtained by VA, and the 
need for the appellant to advise VA of and to submit any 
further evidence in his possession that is relevant to the 
claim.  Clearly, this letters meets Pelegrini's content of 
notice requirements as well as the VCAA's timing of notice 
requirement.  

The Board notes that the RO has not provided to the appellant 
information pertaining to the assignment of disability 
ratings and effective dates, or the type of evidence that 
impacts those determinations, consistent with 
Dingess/Hartman.  However, on these facts, the Board finds 
that the appellant is not prejudiced by the lack of such 
notice.  Because the Board's decision herein denies the claim 
for service connection for a skin condition, no disability 
rating or effective date is being, or is to be, assigned; 
accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
records of Goldsboro Skin Center and Wayne Memorial Hospital, 
and post service VA treatment records dated from August 2003 
to May 2004.  Also of record and considered in connection 
with the claim are various statements submitted by the 
veteran and by his representative, on his behalf.  

The Board notes that the veteran has not been afforded a VA 
examination in connection with the current claim.  However, 
the record shows that the veteran was notified that an 
examination was scheduled in January 2005, and the veteran 
failed to appear for that examination.  By letter dated in 
March 2005, the RO advised the veteran of the provisions of 
38 C.F.R. § 3.655 pertaining to the consequences for failure 
to report for a VA examination and what constitutes good 
cause for the failure to report.  The RO also requested that 
the veteran advise the RO if he was willing to report for an 
examination.  In a March 2005 statement, the veteran 
indicated that he was unable to appear for a VA examination 
due to lack of transportation.  Under these circumstances, VA 
has met it duty to assist the veteran and has no further 
obligation to schedule another examination.  See 38 C.F.R. 
§ 3.655(a).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the RO, the 
appellant has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2007) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

After a full review of the record, to include the medical 
evidence and statements by the veteran, in light of the 
above-noted legal authority, the Board finds that service 
connection for a skin condition must be denied.  

The service medical records show that at the time of the 
separation examination in February 1971, tinea versicolor of 
the shoulders was noted.  

VA outpatient treatment records dated from August 2003 to May 
2004 show treatment for a current skin condition.  In October 
2003, chronic pruritis and dry skin was noted.  A September 
2003 entry includes a portion of a letter from a VA physician 
indicating that, after the veteran's complete physical 
examination and history in August 2003, the diagnosis was 
photosensitive eczema of his face, neck, and arms for the 
last three years that had progressed.  It was noted that the 
veteran had been working at a correctional facility and would 
have been exposed to numerous molds and infectious clients 
from different countries where tuberculosis, HIV and 
hepatitis are prevalent.  A January 2004 entry noted chronic 
eczema all over the skin.  The VA treatment records do not 
include any medical opinion linking the current skin 
condition to service.

Post-service private treatment records of the Goldsboro Skin 
Center dated from May 2002 to April 2004 show treatment for a 
skin condition diagnosed as photosensitive eczema/actinic 
reticuloid and eczematous herpetformis.  A Wayne Memorial 
Hospital Emergency Department Note dated in November 2002 
shows that the veteran was seen for complaints of severe skin 
tightness, burning, shaking, chills and weakness.  The 
impression include skin infection, skin edema and 
exacerbation of eczema.  The private treatment records do not 
include any medical opinion linking the current skin 
condition to service.  

The aforementioned evidence reflects a diagnosis of tinea 
versicolor of the shoulder at the time of separation from 
active service in March 1971.  However, the first post-
service evidence of treatment for a skin disability-then 
diagnosed as photosensitive chronic eczema (noted to have its 
onset three years prior)-was in May 2002, many years after 
service discharge.  Moreover, there is no competent medical 
evidence or opinion linking current skin disability to 
service, to include the tinea versicolor assessed at 
discharge, and the veteran has not identified or even alluded 
to the existence of any such evidence or opinion.  

As noted above, the veteran failed to appear for a VA 
examination scheduled for the purpose of obtaining a medical 
opinion addressing whether current skin disability, and has 
indicated that his inability to report for a VA examination.  
As such, the Board has not alternative but to evaluate the 
claim on the basis of the medical evidence of record to 
determine whether service connection is warranted.  See 38 
C.F.R. § 3.655(a).  Unfortunately, as indicated above, that 
evidence simply is not supportive of the claim.

In addition to the medical evidence, the Board has considered 
the appellant's written assertions; however, none of this 
evidence provides a basis for allowance of the claim.  As 
indicated above, this claim for service connection turns on 
the medical matter of etiology, or medical relationship, 
between current skin disability and service-a matter within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant is 
not shown to be other than a layperson without the 
appropriate medical training and expertise, he is not 
competent to render a probative (persuasive) opinion on such 
a medical matter.  See, e.g., Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for a skin condition must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).




ORDER

Service connection for a skin condition is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


